DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.  
Claims 1-8 are pending.  Claims 1-8 are the subject of this NON-FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following Office Action is considered withdrawn in view of Applicant's response.

Claim Objection
Claim 1 recites “a drive apparatus configured receive.”  Appropriate correction is required.

Claim Interpretations
	The following is a conditional clause, and is not required: “at least one sensor configured to generate a detection signal when the gate reaches the first switching position and wherein the at least one sensor is configured to generate a second detection signal when the gate reaches the second switching position, wherein the first and second detection signals from the at least one sensor are transmitted to the control apparatus.”  In other words, if either of the following do not occur, then no detection signal is sent by the sensor to control apparatus, and no gate movement occurs: “gate reaches . . . the first switching position” or “second switching [position].”
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
 “in response, move the gate between a first switching position in which tablets are fed to a first tablet outlet and a second switching position in which tablets are fed to at least one second tablet outlet”;
“wherein, in response to receiving the detection signals, the control apparatus [is intended to] outputs the switching signal to the drive apparatus, wherein the switching signal signals the drive apparatus to at least partially move the gate back into a home position, and wherein the control apparatus subsequently outputs the switching signal again to the drive apparatus to signal the drive apparatus to move the gate out of the home position and into a target position.”
No tablets are actually in/on the claimed tablet press.  Nor are any of the control apparatus, drive apparatus or sensor configured to detect or interact with the tablets in any particular way.  Rather, only the gate is capable of interacting/communicating with the control apparatus, drive apparatus or sensor.  Furthermore, the claims do not require first tablet outlet or second tablet outlet on the claimed tablet press.  Thus, any statements as to intended use of the tablet press for use with tablets and outlets is intended use language that fails to distinguish over the prior art.
	Thus, claim 1 amounts to a system comprising gate, control apparatus (capable of generating signals) coupled to drive apparatus, the drive apparatus configured to move the gate between two positions, sensor coupled to gate and configured to detect “switching” positions and transmit signals, and control apparatus configured to generate switching signals sent to drive apparatus.  Stated differently, the claims amount to intended methods of using a tablet press, yet the claims are actually directed to a tablet press.  In other words, tablet press with generic gate configured to move between any two positions in response to signals from a sensor.
	Even if the method of using the claimed tablet press yielded distinguishable structures of the tablet press, yet the method itself simply amounts to switching between “home” and “target” positions.  In fact, the method merely states “wherein the control apparatus subsequently outputs the switching signal again to the drive apparatus to signal the drive apparatus to move the gate out of the home position and into a target position.”  No specific signal is required to move the gate out of the home position and into a target position after partially move the gate back into a home position (e.g. no detection signal for reaching the target switching position due to tablet jam; see Spec., para. 0008, Figs. 4-5).  All that is required is to at least partially move to home position, then move back to target position.  This is not novel.

New Grounds of Rejections - 35 USC § 112- Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
A. Speculation as to Claimed Invention
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, the Office is not clear is both “detection signals” or only one yield “output the switching signal to the drive apparatus, wherein the switching signal signals the drive apparatus to at least partially move the gate back into a home position, and wherein the control apparatus subsequently outputs the switching signal again to the drive apparatus to signal the drive apparatus to move the gate out of the home position and into a target position.  The claim requires two different detection signals, with two different results: “first detection signal when the gate reaches the first switching position [in which tablets are fed to a first tablet outlet]”; and “a second detection signal when the gate reaches the second switching position [in which tablets are fed to a second tablet outlet].”  Yet the claims also states “wherein, in response to receiving the detection signals, the control apparatus outputs the switching signal to the drive apparatus, wherein the switching signal signals the drive apparatus to at least partially move the gate back into a home position, and wherein the control apparatus subsequently outputs the switching signal again to the drive apparatus to signal the drive apparatus to move the gate out of the home position and into a target position.”  From this, it is not clear which detection signal is required to signal the drive apparatus to at least partially move the gate back into a home position, and which detection signal to move the gate out of the home position and into a target position; or if both signals combine somehow to yield both signal the drive apparatus to at least partially move the gate back into a home position and to move the gate out of the home position and into a target position.  Even more, the claim is confusing under the second interpretation because it is unclear how a “first detection signal when the gate reaches the first switching position [in which tablets are fed to a first tablet outlet]” combined with “a second detection signal when the gate reaches the second switching position [in which tablets are fed to a second tablet outlet]” would yield both “move the gate back into a home position” and “move the gate out of the home position and into a target position.” The tablets would be incapable of being fed to both outlets at once.  Thus, claim 1 seems to intend to require one of the “detection signals” to yield one result, while the other “detection signal” yields the other result.  In sum, the Office would be required to guess which detection signal yielded which result.
Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention;

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ADAMS (US 4,066,173).
	This rejection is presented in the interest of compact prosecution to the extent the claims encompass a system comprising gate, control apparatus (capable of generating signals) coupled to drive apparatus, the drive apparatus configured to move the gate, and sensor coupled to gate and control apparatus.
	As to claim 1, ADAMS teaches system comprising gate (pivoting gate 52 and 55; Fig. 6), control apparatus (capable of generating signals) coupled to drive apparatus (gate control 56 or electronics package; Figs. 1-2, 6), the drive apparatus configured to move the gate (pneumatic or electric control assembly 56; Figs. 1-2, 6), and sensor coupled to gate and control apparatus (sensor 10 and 20; Figs. 1-5).
	It is also noted that ADAMS teaches a gate of a tablet discharge defining a first switching position that feeds tablets into a first tablet outlet and at least a second switching position that feeds tablets into at least one second tablet outlet; a control apparatus; and a drive apparatus configured to be actuated by the control apparatus to move the gate from a home position defined as one of the first switching position and the at least a second switching position into a target position defined as a switching position that is not the home position, wherein the gate is moved from the home switching position (col. 8, ll. 11-31 and Figs. 5-7).  In addition, the gate is moved in response to sensor positions of the gate in the X and Z dimensions as shown in Figure 5 and explained in col. 11.  The gate can be adjusted based on sensor inputs as to gate angle, tablet shape, tablet ability to reflect light, etc. (cols. 6-8, 11).  This allows adjusting the gate to steer tablets in particular directions (cols. 6-8, 11).
	As to claims 2-3, ADAMS teaches discharge channel with at least one gate flap pivotably mounted within the at least one discharge channel of the tablet discharge and configured to direct tablets into the at least one discharge channel (Fig. 6).
	As to claims 4-7, ADAMS also teaches the following in annotated Figure 6A:

    PNG
    media_image1.png
    315
    411
    media_image1.png
    Greyscale
.
	
Response to Arguments
	The Office is not convinced of error by Applicants arguments in the Reply 07/22/2022 because all that matters for anticipation is ADAMS teaches the same generic tablet press as claimed.  Nothing in the claims excludes a “machine stoppage” or stoppage of tablet press.  All that is required by the instant claims is a tablet press configured to move between any two positions based on generic signals from generic sensors as sent through a generic control apparatus.  ADAMS teaches as much as explained above.  For example, ADAMS teaches limit sensors LS1/LS2 in/on limit stops 54a/b associated with gate 55 (Fig. 6).  The gate control assembly 56 causes gate to change positions (col. 6, l. 52 – col. 7, l. 13, Fig. 6).  The claims are directed to an apparatus, and any language describing how the apparatus is intended to be used fails to distinguish the apparatus from the prior art apparatus.  Applicants argue 
[i]f an end position is not reached, then an alarm is issued and the tablet press is stopped. See e.g., Adams at 4:29-41 and 5:10-6:30. After the cause of the alarm is dealt with, usually by the operator, the tablet press is then restarted.

This is an argument as to the method of using the claimed apparatus and fails to address the apparatus as claimed.  Thus, the rejections are maintained.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 is rejected under 35 U.S.C. § 103 as being unpatentable over ADAMS.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize discharge channel dimensions according to the application (e.g. specific tablet sizes) with a reasonable expectation of success.
As to claims 1-4, ADAMS teaches the claims as explained above.  As to claims 6-8, ADAMS also teaches expanding discharge channels upstream or downstream from gates (Fig. 6A).  ADAMS does not explicitly teach wherein the at least one section expands to a width of at least 10 mm.
However, a skilled artisan would have been motivated to optimize this parameters according to the applications (e.g. tablet size) as explained in ADAMS.  ADAMS teaches to optimize these parameters (Fig. 5 and col. 11).  Accordingly, the holding in Aller is pertinent here:
[n]ormally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are termed ‘critical’ ranges, and the applicant has the burden of proving such criticality. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

In re Aller, 220 F.2d 454, at 456 (CCAP 1955) (emphases added) (citations omitted).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to optimize this parameters according to the tablet application with a reasonable expectation of success.
Response to Arguments
	The Office is not convinced of error by Applicants arguments in the Reply 07/22/2022 because all that matters for anticipation is ADAMS teaches the same generic tablet press as claimed.  Nothing in the claims excludes a “machine stoppage” or stoppage of tablet press.  All that is required by the instant claims is a tablet press configured to move between any two positions based on generic signals from generic sensors as sent through a generic control apparatus.  ADAMS teaches as much as explained above.  For example, ADAMS teaches limit sensors LS1/LS2 in/on limit stops 54a/b associated with gate 55 (Fig. 6).  The gate control assembly 56 causes gate to change positions (col. 6, l. 52 – col. 7, l. 13, Fig. 6).  The claims are directed to an apparatus, and any language describing how the apparatus is intended to be used fails to distinguish the apparatus from the prior art apparatus.  Applicants argue 
[i]f an end position is not reached, then an alarm is issued and the tablet press is stopped. See e.g., Adams at 4:29-41 and 5:10-6:30. After the cause of the alarm is dealt with, usually by the operator, the tablet press is then restarted.

This is an argument as to the method of using the claimed apparatus and fails to address the apparatus as claimed.  Thus, the rejections are maintained.

Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. Patent Application no. 16/458621 (allowed 07/20/2022).  
The instant claims are obvious over the conflicting claims because the conflicting claims teach a system comprising gate, control apparatus (capable of generating signals) coupled to drive apparatus, the drive apparatus configured to move the gate, and sensor coupled to gate and control apparatus.  In fact, conflicting claim 1 teaches “a gate of a tablet discharge defining a first switching position that feeds tablets into a first tablet outlet and at least a second swvitching position that feeds tablets into at least one second tablet outlet; a control apparatus configured to emit a switching signal; and a drive apparatus in communication with the control apparatus and configured to be actuated in response to the switching signal in order to move the gate from a home position defined as one of the first switching position and the at least a second switching position into a target position defined as a switching position that is not the home position.”  This anticipates the instant claims directed to moving gate between home position and target position.  
Conflicting claims 3-9 also teach the same elements as instant claims 2-8.
Thus, the instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.
Response to Arguments
	The Office is not convinced of error by Applicants arguments in the Reply 07/22/2022 because Applicants fail to provide any arguments.  Nor can obvious-type double patenting rejections be held in abeyance.  Thus, the rejection is maintained.

Prior Art
	The following prior art is also considered pertinent: JP2015145020A, Fig. 4; JP2000271794A; US 20170080662; US 20170210043; US 20210154959 (Fig. 1, para. 0011); US 20210129475; EP2368704A2 (cited on IDS); WO2008/038070 (cited on IDS); CN205112500U (cited on IDS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743